Citation Nr: 1512603	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI) prior to June 4, 2010.

3.  Entitlement to a rating in excess of 70 percent for TBI since June 4, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to June 4, 2010.

5.  Entitlement to a rating in excess of 50 percent for migraine headaches since June 4, 2010.

6.  Entitlement to an initial compensable rating for bilateral keratoconus.

7.  Entitlement to service connection for left ear hearing loss.

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to April 1993, and from October 2001 to November 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2012 rating decision, the RO granted a 70 percent rating for TBI and a 50 percent rating for migraine headaches effective from June 4, 2010.  The RO also granted a 10 percent rating for degenerative disc disease of the thoracolumbar spine effective November 28, 2009.  As higher ratings for these disabilities are available and the Veteran is presumed to seek the maximum available benefits, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was previously represented by Disabled American Veterans.  In October 2014, the Veteran appointed the Wisconsin Department of Veteran Affairs as his representative.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  The Board recognizes this change in representation.

The Veteran's paper claims file and electronic file in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system were reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in VBMS contains a copy of the October 2014 VA Form 21-22 and a February 2015 Appellant's Brief prepared by Disabled American Veterans.  The records are otherwise either irrelevant or duplicates of those in paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran requested a Board hearing in conjunction with his appeal and indicated that a videoconference hearing would be acceptable.  See March 2010 VA Form 9.  In a July 2014 letter, the RO sent notice to the Veteran that a Board hearing had been scheduled for August 2014.  The notice was sent to the Veteran's former address in Texas.  The Veteran failed to appear at the hearing.  In September 2014, the Board sent the Veteran a letter notifying him that it had received his claims file.  This letter was sent to the Veteran's prior address in Texas and was returned by the U.S. Postal Service.

In October 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Wisconsin Department of Veterans Affairs as his representative.  On that form, he indicated that his current address is in Wisconsin.  

Because it is unclear whether the Veteran received notice of the Board hearing, the presumption of regularity does not apply and a remand is necessary so that he can be provided with another opportunity for hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  The notice must be sent to the Veteran's latest address of record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




